 Case 2:20-cv-00801-SPC-MRM Document 1 Filed 10/09/20 Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                           CASE NO.:

DOUGLAS MCKISSICK,


       Plaintiff,

vs.

MARKS CABINETRY SERVICES INC.
a Florida Profit Corporation

      Defendant.
_________________________________/


                      COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiff, Douglas McKissick (“Plaintiff” or “Mr. McKissick”), by and through

 undersigned counsel, files this Complaint against Defendant, MARKS CABINETRY

 SERVICES INC. (“Defendant” or “MCS”), and states as follows:

                                   NATURE OF THE SUIT

         1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to recover

 from Defendant overtime compensation, lost wages including front and back pay, liquidated

 damages, reasonable attorneys’ fees and costs, and any other damages permitted by law.

                         PARTIES, JURISDICTION, AND VENUE

        2.      Plaintiff was an employee who performed Designer services on behalf of

 Defendant in Lee County, Florida.

        3.      MCS is a Foreign Profit Corporation located in Lee County, Florida, and which,

 at all times relevant, performed work in Lee County, Florida.

                                                1
Case 2:20-cv-00801-SPC-MRM Document 1 Filed 10/09/20 Page 2 of 7 PageID 2



       4.      Jurisdiction is proper in this Court, as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”), to recover

unpaid overtime wages, an additional equal amount as liquidated damages, to obtain declaratory

relief, and reasonable attorneys’ fees and costs.

       5.      Venue is proper in this Court, as the actions giving rise to this lawsuit occurred

in Lee County, Florida.

                                       FLSA COVERAGE

       6.      At all times material hereto, Defendant was, and continues to be an “employer”

within the meaning of 29 U.S.C. § 203(d).

       7.      At all times material hereto, Plaintiff was an “employee” within the meaning of

the FLSA.

       8.      At all times material hereto, Defendant was Plaintiff’s “employer” within the

meaning of the FLSA.

       9.      Based upon information and belief, the annual and gross revenue of Defendant

was in excess of $500,000.00 per annum during the all times relevant.

       10.     At all times material hereto, Defendant was, and continues to be, an “enterprise

engaged in commerce” or in the production of goods for commerce as defined by the FLSA.

       11.     At all times material hereto, Defendant was primarily engaged in providing,

among other things, cabinetry services, to local and out of state clients via its business located in

Fort Myers, Lee County, Florida.

       12.     At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.

       13.     At all times material hereto, Plaintiff was engaged in the “production of goods

for commerce” and subject to the individual coverage of the FLSA, but not for purposes of the
                                                 2
Case 2:20-cv-00801-SPC-MRM Document 1 Filed 10/09/20 Page 3 of 7 PageID 3



Motor Carrier Act.

       14.     At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce, cabinets, home improvement materials, tools, and office equipment and supplies,

but which had come to rest within its location in Lee County, Florida.

                                FACTUAL ALLEGATIONS

       15.     Plaintiff worked for Defendant as a non-exempt, salaried Designer from March

2014, through June 18, 2020.

       16.     Plaintiff always worked in Lee County, Florida, and his activities were at all

times controlled and closely supervised by Defendant’s managers and supervisors.

       17.     Plaintiff had no authority to hire or fire employees of MCS.

       18.     Plaintiff had no authority to discipline employees of MCS.

       19.     Plaintiff had no authority to determine the schedules to be worked by any

employees of MCS, or to change the schedules.

       20.     Plaintiff had no authority to set rates of pay for other employees or agents of

MCS.

       21.     Plaintiff had no input into performance reviews of other employees or agents of

MCS.

       22.     All of Plaintiff’s major decisions had to be cleared in advance by one of MCS’s

supervisors.

       23.     Plaintiff was monitored by MCS’s managers and supervisors at all times.

       24.     Plaintiff followed procedures established by MCS and did exactly as he was

instructed to do.


                                                3
Case 2:20-cv-00801-SPC-MRM Document 1 Filed 10/09/20 Page 4 of 7 PageID 4



       25.        Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

work in excess of forty (40) hours per week.

       26.       Beginning in 2015, Defendant misclassified Plaintiff as a salaried employee, and

paid him a bi-weekly salary of $3,076.93 per pay period.

       27.       Beginning in 2015, Plaintiff regularly worked seventy (70) or more hours per week

for Defendant.


       28.        Defendant failed to pay Plaintiff full and proper overtime compensation for all

hours worked over forty (40) per week during the above-noted time period, instead paying him

a flat rate of $3,076.93 every two (2) weeks.


       29.        In other words, Defendants unlawfully paid Plaintiff $21.97 per hour for all his

hours worked, including hours worked in excess of forty (40).


       30.        On June 18, 2020, Plaintiff and Defendant ended their employment relationship.

       31.        Plaintiff should have been compensated at the rate of one and one-half times

Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

as required by the FLSA, throughout his employment.

       32.        Defendant violated Title 29 U.S.C. §207 in that:

       (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for his

             period of employment with Defendant;

       (b) No payments or provisions for payment have been made by Defendant to properly

             compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s regular

             rate for all hours worked in excess of forty (40) hours per work week, as provided

             by the FLSA; and

                                                  4
Case 2:20-cv-00801-SPC-MRM Document 1 Filed 10/09/20 Page 5 of 7 PageID 5



         (c) Defendant failed to maintain proper time records as mandated by the FLSA.

         33.    Plaintiff estimates his FLSA damages to be as follows: Taking an average of

thirty (30) overtime (“OT”) hours per week, Plaintiff is owed 30 OT hours x $10.99 per hour

totaling $329.70 per week. Plaintiff estimates approximately 89 weeks remain in the operative

FLSA statute of limitations. As such Plaintiff is owed a total of $329.70 x 89 = $29,343.30 in

unliquidated overtime damages, and $58,686.60, in liquidated damages plus attorneys’ fees and

costs.

         34.    Prior to violating the FLSA, Defendant did not consult with an attorney to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

         35.    Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

whether Plaintiff’s actual job duties and pay structure rendered him exempt from recovering

payment for all overtime worked under the FLSA.

         36.    Prior to violating the FLSA, Defendant did not consult with an accountant to

evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

recovering payment for all overtime worked under the FLSA.

         37.    Based on the allegations in Paragraphs 34-36, above, Plaintiff is entitled to

liquidated damages, as Defendant has no objective or subjective good faith belief that its pay

practices were in compliance with the FLSA.

         38.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                      COUNT I
               VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

         39.    Plaintiff reincorporates and re-alleges paragraphs 1 through 38, above, as though

                                                 5
Case 2:20-cv-00801-SPC-MRM Document 1 Filed 10/09/20 Page 6 of 7 PageID 6



set forth fully herein, and further alleges as follows:

       40.     Plaintiff is entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

       41.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

worked.

       42.     Plaintiff was not an exempt employee as defined by the FLSA, and was instead

an hourly-paid, non-exempt employee as defined by the FLSA.

       43.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one half his regular rate of pay for each hour worked in excess of forty

(40) per work week in one or more work weeks, Plaintiff has suffered damages in addition to

incurring reasonable attorneys’ fees and costs.

       44.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendant, and that this Court:

               a. Declare, pursuant to the FLSA that the acts and practices complained of

                   herein are in violation of the maximum hour provisions of the FLSA;

               b. Award Plaintiff overtime compensation in the amount due to his for time

                   worked in excess of forty (40) hours per work week;

               c. Award Plaintiff liquidated damages in an amount equal to the overtime

                   award;

               d. Award Plaintiff reasonable attorney’s fees and costs and expenses of the

                   litigation pursuant to 29 U.S.C. §216(b);
                                                  6
 Case 2:20-cv-00801-SPC-MRM Document 1 Filed 10/09/20 Page 7 of 7 PageID 7



                e. Award Plaintiff pre-judgment interest; and order any other and further relief

                    that the Court deems just and proper.

                                         JURY DEMAND
        Plaintiff demands trial by jury on all issues so triable as a matter of right by

jury. DATED this 9th day of October, 2020.

                                                      Respectfully Submitted,


                                                      /s/Noah E. Storch
                                                      Noah E. Storch, Esq.
                                                      Florida Bar No. 0085476
                                                      RICHARD CELLER LEGAL, P.A.
                                                      10368 W. SR 84, Suite 103
                                                      Davie, Florida 33324
                                                      Telephone: (866) 344-9243
                                                      Facsimile: (954) 337-2771
                                                      E-mail: noah@floridaovertimelawyer.com

                                                      Trial Counsel for Plaintiff




                                                  7
